United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Billings, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-504
Issued: September 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2007 appellant filed a timely appeal from a July 12, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. There is no merit decision within one year of the filing of this appeal. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
On appeal, appellant asserted that an offered modified position was not suitable work,
that the Office was not qualified to determine his work restrictions and that it lost a request for
reconsideration.
FACTUAL HISTORY
The Office accepted that on or before July 15, 1998 appellant, then a 58-year-old rural
mail carrier, sustained right shoulder impingement syndrome and right carpal tunnel syndrome
due to repetitive motion in sorting and delivering mail. Appellant underwent a right rotator cuff

repair and right median nerve release on February 28, 2001. The Office later accepted that on
March 18, 2001, he sustained left shoulder impingement syndrome. Appellant received
compensation for intermittent periods of disability.
On August 1, 2001 Dr. Donald P. Harrell, an attending Board-certified orthopedic
surgeon, released appellant to light-secretarial duties. Appellant returned to work on August 13,
2001 in a temporary modified position, answering the telephone and performing light-clerical
duties within his restrictions.
In a November 13, 2001 report, Dr. Harrell found that appellant was permanently
disabled for work due to bilateral shoulder pain, weakness and limited motion. He noted work
restrictions against lifting more than 10 pounds and overhead lifting. Appellant stopped work on
January 10, 2002 and did not return.1
Appellant claimed a schedule award, but Dr. Harrell did not provide any impairment
rating as requested. In a March 12, 2002 letter to appellant’s elected representative, the Office
noted that it planned to refer him for a second opinion examination and a schedule award
evaluation.
On March 12, 2002 the employing establishment offered appellant a permanent position
as a modified carrier, performing the same clerical duties as he had since August 13, 2001. In a
March 19, 2002 letter, appellant stated that he neither accepted nor refused the position. By
letter dated April 22, 2002, the Office advised him that the offered position was suitable work
and his refusal was unjustified. Appellant was given 30 days in which to accept the position or
provide valid reasons for his refusal. Otherwise, his compensation would be terminated under 5
U.S.C. § 8106(c)(2).
On April 26, 2002 the Office of Personnel Management (OPM) approved appellant’s
application for disability retirement. Appellant retired from the employing establishment
effective May 3, 2002.
In a May 22, 2002 letter, the Office afforded appellant an additional 15 days to accept the
offered modified position. Appellant accepted the offer on June 6, 2002 but did not report for
work. The job remained open and available.
By decision dated June 25, 2002, the Office terminated appellant’s monetary
compensation under section 8106(c)(2) of the Federal Employees’ Compensation Act on the
grounds that he refused an offer of suitable work without valid justification.
In a July 8, 2002 letter, appellant requested an oral hearing, held on May 21, 2003. At
the hearing, he stated that from August 2001 to January 2002, he spent most of his time in the
break room, leading to anxiety and hypertension. Appellant noted that “[i]n Montana we have a
law that we cannot lock elk up, but we can take a rural carrier and lock him up in the break
1

In a June 6, 2002 file memorandum, the Office noted that a claims examiner left her position before she had an
opportunity to schedule appellant’s second opinion examination. As appellant had since refused suitable work, he
would not be scheduled for a second opinion examination.

2

room.” He acknowledged that he was physically capable of performing the light-duty job at the
time he retired. Appellant asserted that the Office erred by failing to obtain a second opinion.
After the hearing, appellant submitted two January 10, 2002 letters from Dr. Mark C.
Paul, an attending family practitioner, who noted bilateral shoulder crepitation and a 25 percent
loss of range of shoulder motion bilaterally. He stated that unspecified work duties were
“injurious to [appellant’s] shoulders” and caused stress and anxiety. Dr. Paul recommended that
appellant stop work immediately.
By decision dated and finalized July 9, 2003, an Office hearing representative affirmed
the termination of appellant’s compensation. He found that Dr. Paul held appellant off work as a
preventative measure only as he had performed the job successfully for five months.
In a June 21, 2004 letter, appellant requested reconsideration. He asserted that being
made to sit in the break room caused depression.2 In an October 18, 2000 chart note, Dr. Paul
listed that appellant experienced depression after a mitral valve replacement. Dr. Mark F. Rotar,
an attending Board-certified orthopedic surgeon, submitted a September 18, 2003 report opining
that magnetic resonance imaging (MRI) scan showed increased degenerative changes in both
shoulders.
He performed a resection of the left acromioclavicular (AC) joint on
November 19, 2003. Dr. Rotar recommended a right rotator cuff repair.
By decision dated January 20, 2005, the Office affirmed the termination of appellant’s
compensation benefits. It noted that appellant had not claimed an employment-related emotional
condition. The Office apologized for its delay in assigning appellant’s June 21, 2004
reconsideration request to a senior claims examiner for adjudication.3
In a January 18, 2006 letter, appellant requested reconsideration. He asserted that the
employing establishment erred by offering him a job after he applied for disability retirement.
Appellant submitted reports from Dr. Rotar dated January 12, 2004 to January 9, 2006 noting
bilateral shoulder symptoms. On April 29, 2005 Dr. Rotar performed a right rotator cuff repair
with distal clavicle resection and arthrotomy. April 6, 2006 electrodiagnostic tests showed left
median and ulnar nerve entrapment.
By decision dated April 21, 2006, the Office denied modification, of the prior decision.
It found that appellant did not establish that the offered position was not suitable work.
In a letter dated April 16, 2007 and postmarked April 18, 2007, appellant requested
reconsideration.
He asserted that the Office improperly failed to issue a schedule award
decision did not fully consider Dr. Paul’s opinion, did not pay medical bills promptly,
misrepresented facts of his claim to his elected representative and failed to send him for a second
opinion examination. Appellant submitted reports dated May 8 to April 9, 2007 from Dr. Rotar
2

Appellant also submitted December 2004 and January 2005 correspondence with his elected representative
about his compensation claim.
3

The Office did not assign appellant’s June 21, 2004 reconsideration request for adjudication until
December 17, 2004.

3

noting continued bilateral shoulder symptoms and recommending a left median nerve release.
He also provided a February 1, 2002 letter from the Office regarding his schedule award claim
and a June 4, 2002 letter from the Social Security Administration (SSA). Appellant also
submitted copies of Dr. Rotar’s and Dr. Paul’s reports, a March 12, 2002 letter to his elected
representative, the April 26, 2002 disability retirement determination and his January 18, 2006
statement.
By decision dated July 12, 2007, the Office denied reconsideration on the grounds that
the evidence submitted was cumulative, irrelevant and did not raise a substantial questions as to
the correctness of its termination of his monetary compensation benefits. It found that Dr. Paul’s
January 10, 2002 report and appellant’s January 18, 2006 statement were previously of record.
The February 1 and March 12, 2002 letters and correspondence regarding appellant’s disability
retirement benefits were irrelevant to the claim.
LEGAL PRECEDENT
To require the office to reopen a case for merit review under section 8128(a) of the Act,4
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.5 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.6
When reviewing an Office decision denying a merit review, the function of the Board is
to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.7
ANALYSIS
The Office accepted that appellant sustained bilateral shoulder impingement syndrome
and left carpal tunnel syndrome, for which he received medical benefits and compensation for
partial disability. From August 13, 2001 to January 10, 2002, appellant performed a temporary
light-duty clerical position within restrictions provided by Dr. Harrell, an attending Boardcertified orthopedic surgeon. He stopped work on January 10, 2002 and applied for disability
retirement benefits. On March 12, 2002 the employing establishment offered to make the
temporary position permanent. On March 19, 2002 appellant declined to accept or refuse the
job. The Office advised him on April 22 and May 22, 2002 that the offered position was suitable
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b). See also T.E.., 59 ECAB ___ (Docket No. 07-2227, issued March 19, 2008).

7

Annette Louise, 54 ECAB 783 (2003).

4

work and of the penalties for his refusal or nonacceptance of the job. Appellant’s application for
disability retirement was approved on April 26, 2002. On June 6, 2002 he purportedly accepted
the offered position but did not even report for duty. In a June 25, 2002 decision, the Office
terminated appellant’s wage-loss benefits under section 8106(c) of the Act as he refused an offer
of suitable work.8 It affirmed the termination in decisions dated July 9, 2003, January 20, 2005
and April 21, 2006 finding that the evidence supported that appellant refused an offer of suitable
work.
Appellant requested reconsideration on April 18, 2007. He asserted that the Office
misrepresented his case to his elected representative, disregarded the opinion of his physician,
paid medical bills late, did not issue a schedule award decision and failed to refer him for a
second opinion examination. The Board finds that these arguments are not relevant to the issue
of whether appellant refused an offer of suitable work. Evidence which does not address the
issue involved is not a basis for reopening a case.9
Appellant also submitted May 2006 and April 2007 reports from Dr. Rotar, an Office
letter regarding development of the schedule award issue and a June 4, 2002 letter from the
Social Security Administration. As these documents do not address the suitable work issue, they
are irrelevant to the underlying issue in this claim.10 The Board notes that determinations of
other administrative agencies are not dispositive with regard to disability arising under the Act.11
Appellant also submitted copies of previously submitted reports from Dr. Rotar and
Dr. Paul, a March 12, 2002 letter to his elected representative, the April 26, 2002 disability
retirement determination and his January 18, 2006 statement. These documents were previously
of record in the case and considered by the Office. The Board has held that newly submitted
evidence which is only repetitive or duplicative of evidence existing in the record is not
sufficient to warrant further merit review.12
On appeal, appellant asserted that the offered modified position was not suitable work
and that the Office was not qualified to determine his work restrictions. As noted, the job
offered to him on March 12, 2002 was within his medical restrictions. In the adjudication of
claims under the Act, the Office has the authority to determine the suitability of offered
employment including ascertaining work limitations.13 Appellant also contended that, it lost a
request for reconsideration. While the record indicates that the Office may have delayed

8

5 U.S.C. § 8106(c).

9

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

10

Id.

11

J.F., 59 ECAB ___ (Docket No. 07-308, issued January 25, 2008). See Beverly R. Jones, 55 ECAB 411 n.14
(2004); Daniel Deparini, 44 ECAB 657 (1993).
12

A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).

13

Mary E. Woodard, 57 ECAB 211 (2005); Stephen A. Pasquale, 57 ECAB 396 (2006).

5

processing his June 17, 2004 request for reconsideration,14 this delay did not prejudice his claim.
There is no evidence that the Office lost any request for reconsideration.
Appellant has not established that the Office improperly refused to reopen his claim for a
review of the merits under section 8128(a) of the Act. He did not show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office or submit relevant and pertinent new evidence not
previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2007 is affirmed.
Issued: September 30, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 2.

6

